Case: 3:94-cv-00078-RAM-RM Document #: 1282-2 Filed: 03/05/21 Page 1 of 2

Mosa M. Mathurin
_————————————— rs

From: Kelvin Vidale <kelvin.vidale@boc.vi.gov>

Sent: Wednesday, March 3, 2021 4:09 PM

To: Eric Balaban <ebalaban@aclu org>

Cc: Mosa M. Mathurin <Mosa.Mathurin@boc.vi.gov>; Samantha Weaver <sweaver@aclu.org>; Carol Jacobs
<Caral Jacobs@vi.gov>

Subject: Re: (EXTERNAL MAILJRE: proposed protective order

When do you think you will get back to us?

The general confidentiality section was a throw back to the representations you made last year regarding the
violation of the confidentiality on an investigative report and included in the propsal as a way to prevent
something like that from recurring. No other document has been marked as confidential by us.

From: Eric Balaban <ebalaban@aclu.org>

Sent: Wednesday, March 3, 2021 4:05 PM

To: Keivin Vidale <kelvin vidale@boc.vi.gov>

Cc: Mosa M, Mathurin <Mosa.Mathurin@boc.vi.gov>; Samantha Weaver <sweaver@aclu.arg>; Carol Jacobs
<Carol Jacobs@vi.gov>

Subject: [EXTERNAL MAILJRE: proposed protective order

Hi Kelvin:

We will confer as a team about your proposal, but will not be able to get back to you by the close of business today. We
will, however, agree, to not publicly disseminate the videos we requested that you have agreed to send to us by

Friday. We do not believe any other documents you agreed to send to us by Friday that are subject to our requests are
covered by the proposed protective order, but please do let us know if you disagree

Eric Balaban*

senior staff counsel

ACLU National Prison Project
915 15th St., N.W.

Seventh Floor

Washington, D.C. 20005
202/393-4930 (ph)
202/393-4931 (fax)
ebalaban@aclu.org

*not admitted in 0.C., practice limited to the federal courts
Case: 3:94-cv-00078-RAM-RM Document #: 1282-2 Filed: 03/05/21 Page 2 of 2

CONFIDENTIALITY NOTICE: This e-mail message is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-
2521. It is legally privileged. The information it contains is confidential and is intended only for the use of the individual
or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of the communication is strictly prohibited. If you have received this e-mail in
error, please notify us immediately by telephone at 202.393.4930 and by return e-mail, and delete all copies of same

From: Kelvin Vidale <kelvin.vidale@boc.vi.gov>

Sent: Wednesday, March 3, 2021 1:10PM

To: Eric Balaban <ebalaban@aclu.org>

Cc: Mosa M. Mathurin <Mosa.Mathurin@boc.vi.gov>; Samantha Weaver <SWeaver@aclu.org>; Carol Jacobs
<Caral Jacobs@vi.gov>

Subject: Re: proposed protective order

I am sending an updated version of the proposed stipulated protective order. Could you get back to me with
any feedback before close of business today?

From: Kelvin Vidale <kelvin.vidale@boc.vi.gov>

Sent: Wednesday, March 3, 2021 10:14 AM

To: Eric Balaban <ebalaban@aciu.org>

Cc: Mosa M. Mathurin <Mosa.Mathurin@boc.vi.zov>; Samantha Weaver <sweaver@aclu.org>; Carol Jacobs
<Carol.Jacobs@vi.goy>

Subject: Re: proposed protective order
Dear Eric:
Could you advise on the attachment?

From: Eric Balaban <ebalaban@aclu.org>

Sent: Sunday, April 5, 2020 11:33 AM

To: Vidale, Kelvin <kvidale@boc.vi.gov>

Cc: Carol Jacobs <Caro,Jacobs@vi.gov>; Curtis Harris <Curtis. Harris@aclu.org>; Samantha Weaver
<SWeaver@aclu.org>; Geraldine P. Vaval, Esq. (gvaval@boc.vi.gov) <gvaval@boc.vi.gov>; rfaulkner@boc.vi.gov
<rfaulkner@boc.vi.gov>; Wynnie Testamark <WTestamark@boc,vi.gov>; Oavid Bogard <dbogard @pulitzerbogard.com>;
Kathy Burns Bill Hill <burnshil}@gmail.com>

Subject: proposed protective order

Dear Kelvin:

Please find attached a proposed protective order to address Defendants’ concerns regarding investigative reports
produced in this case. Please send me any proposed edits and revisions, or let me know if this is satisfactory.

Eric Balaban*

senior staff counsel

ACLU National Prison Project
915 iSth St., N.W.

Seventh Floor

Washington, D.C. 20005
202/393-4930 (ph)
202/393-4931 (fax)
ebalaban@aclu.org

*not admitted in D.C., practice limited to the federal courts
